From Hillsboro.
It is true that Laws 1741, ch. 14, regulating the proceedings in cases of bastardy, speaks of single
women only. It authorizes any two justices of the peace, "upon their own knowledge, or information made to them, that any single woman within their county is big with child, or delivered of a child or children, to cause such woman to be brought before them, and examine her upon oath concerning the father; and if she shall refuse to declare the father, she shall pay the fines imposed by this act, and give sufficient security to keep such child or children from being chargeable to the parish, (320) etc.; but in case such woman shall, upon oath, before the said justices, accuse any man of being the father of a bastard child or children begotten of her body, such person so accused shall be adjudged the reputed father of such child or children, and stand charged with the maintenance of the same, as the County Court shall order, etc." This act intended to provide for the maintenance of base-born children, and to keep the counties in which they shall be born indemnified against their maintenance, by compelling the reputed fathers to give bonds with security for this purpose. This being the general intent of the act, the Court will give to it such construction as will effectuate this intent, which can only be done by admitting the mothers of base-born children, whether they be single or married, to accuse, upon oath, the men who are the fathers of such children, in order that process may issue and the men so accused may be compelled to give bonds with sufficient security for the maintenance of the children. The order of the County Court must therefore be confirmed.
(321)